Citation Nr: 0112925	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  93-12 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
ankylosing spondylitis with low back pain.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to June 1992.

The veteran filed a claim in June 1992 for service connection 
for ankylosing spondylitis and knee disability of both knees.  
This appeal arises from the November 1992 rating decision 
from the Boston, Massachusetts Regional Office (RO) that 
granted service connection for ankylosing spondylitis with 
chronic low back pain with an evaluation of 20 percent, and 
granted service connection for bilateral chondromalacia 
patella with an evaluation of 0 percent.  A Notice of 
Disagreement was filed in February 1993 and a Statement of 
the Case was issued in May 1993.  A substantive appeal was 
filed in June 1993 with a request for a hearing at the RO 
before a local hearing officer.  In September 1993, the 
above-mentioned RO hearing was held.  

By rating decision in December 1993, the RO increased the 
evaluation for the veteran's service connected bilateral 
chondromalacia patella to 10 percent.  The veteran has 
continued his appeal of the 10 percent rating.


REMAND

In this case, the record is inadequate for rating the veteran 
as there is no current examination regarding the service 
connected ankylosing spondylitis with low back pain and 
bilateral chondromalacia patella.  The last examination was 
in October 1993 and the veteran contends that the severity of 
the symptomatology attributable to these service connected 
disabilities has increased.  Therefore, current VA 
examinations should be afforded and the examiners should 
perform all indicated diagnostic tests and review all recent 
treatment records.  

Further, there is an indication in the record that the 
veteran has had treatment from Robert A. Beck, M.D., and Alan 
B. Marks, M.D.  These records and any other treatment records 
as specified by the veteran should be requested prior to a VA 
examination.   

Additionally, in reviewing the evidence in the claims folder, 
the undersigned notes that the VA orthopedic examination 
conducted in October 1993 is inadequate for rating purposes 
in that the requirements of DeLuca v. Brown, 8 Vet. App. 202 
(1995) were not addressed.  In DeLuca, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that in evaluating a service-connected joint, functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
under 38 C.F.R. § 4.45 must be addressed.  Therefore, another 
orthopedic examination should be scheduled to further 
evaluate the veteran's service connected ankylosing 
spondylitis with low back pain and bilateral chondromalacia 
patella.  Further, when addressing functional loss, the 
provisions of VAOPGCPREC 36-97 (December 1997) must be taken 
into account.  This opinion provides that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome (IDS), involves loss 
of range of motion and that 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under this 
diagnostic code.  Therefore, as to the service connected 
ankylosing spondylitis with low back pain, it must 
additionally be determined whether a higher rating is 
warranted under DC 5293 based on functional loss.  A 
neurological examination additionally should be provided as 
the veteran has complained of radiating pain due to the 
service connected ankylosing spondylitis with low back pain.

In addition to the above, the principles of rating enunciated 
in VAOPGCPREC 23-97 (July 1, 1997) (under certain 
circumstances, separate ratings may be assigned for separate 
manifestations of a knee disability) and VAOPGCPREC 9-98 
(August 14, 1998) must be considered as the VA examination 
from October 1993 showed that the veteran has been diagnosed 
with arthritis of the knees bilaterally. 

The RO's attention is also directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to chapter 51 of title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, which defines VA's duty to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim and eliminated from section 5107(a) the necessity of 
submitting a well-grounded claim to trigger the duty to 
assist.  Id. §§ 3(a), 4, at 2097-98.  With regard to the duty 
to assist, VA must obtain relevant private and VA medical 
records and provide the veteran with VA examinations, where, 
as in this case, such examinations may substantiate 
entitlement to the benefit sought. 

In addition, at the September 1993 RO hearing, the veteran 
reported that he felt that he was "under employed" due to 
his service connected disabilities of ankylosing spondylitis 
with low back pain and bilateral chondromalacia patella.  In 
this regard, the veteran should be informed that should he 
wish to file a claim for entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321 (2000), he should submit 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  If the veteran submits such evidence, the RO 
should review the issue of entitlement to an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1). 

Accordingly, the case is REMANDED to the RO for the 
following:

1.   The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
who treated him for ankylosing 
spondylitis with low back pain and 
bilateral chondromalacia patella since 
service.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
from Robert A. Beck, M.D., and Alan B. 
Marks, M.D. 

3.  The veteran should be informed that 
if he wish to file a claim for 
entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 (2000), he should 
submit evidence of an exceptional or 
unusual disability picture with such 
related factors as marked interference 
with employment or frequent periods of 
hospitalization as to render impractical 
the application of the regular schedular 
standards.  This should include an 
employment statement of all jobs held 
since military service, including time 
lost from such employment and jobs lost 
due to the service connected knee and 
back disabilities.  

If the veteran submits such evidence and 
he is working, the RO should request from 
the veteran signed authorizations so that 
his employment records may be requested.  
Specifically, verification is needed of 
time lost from work due to the service 
connected back and knee disabilities, and 
the effect of these disabilities on the 
veteran's ability to carry out job 
duties.  If special concessions were made 
by any employer because of the knee and 
back disabilities, this information is 
also needed.  If the VA is unable to 
obtain this information, the veteran 
should be so notified and given an 
opportunity to do so.  

If appropriate, the matter of entitlement 
to an extraschedular rating should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action. 

4.  Thereafter, the veteran should be 
afforded orthopedic and neurological 
examinations to determine the current 
severity of the service connected 
ankylosing spondylitis with low back pain 
and bilateral chondromalacia patella.  
Notification of the date, time, and place 
of the examinations should be sent to the 
veteran.  The claims folder must be made 
available to the examiners for review 
prior to the examinations.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history. 

The orthopedic examiner should indicate 
as follows:  (The answers should be 
numbered to correspond to the questions 
posed.)

As to ankylosing spondylitis with low 
back pain, the examiner should:

I.  Note whether any joints besides 
the low back are affected.  If so, 
the questions posed below should be 
expanded to include all involved 
joints.  The examiner should also 
note whether the veteran has any 
systemic manifestations referable to 
this disease.  If so, specialist 
examinations should be ordered to 
address any complications.

II.  Determine the ranges of motion 
of the veteran's low back and any 
other involved joints (other than 
the knees) and the normal ranges of 
motion.

III.  Determine whether there is any 
muscle spasm on extreme forward 
bending; loss of lateral motion; 
abnormal mobility on forced motion; 
listing of whole spine to opposite 
side, or positive Goldthwait's sign.

IV.  Determine whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement as to each involved joint 
(other than the knees), and whether 
there is likely to be additional 
range of motion loss of the service 
connected ankylosing spondylitis 
with low back pain due to any of the 
following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.   

As to bilateral chondromalacia patella:  
(Each knee should be described 
separately.)

I.  Describe each knee and indicate 
whether there are any findings of 
subluxation, instability, locking, 
swelling, or loss of range of 
motion.  Any instability should be 
described as mild, moderate, or 
severe.  

II.  Determine the range of motion 
of the each knee in degrees.  The 
examiner should indicate whether 
there is any ankylosis of the knee; 
and, if so, the position in degrees 
should be given.  For VA purposes, 
normal flexion is to 140 degrees and 
normal extension is to 0 degrees.  

III.  Determine whether each knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, this determination should 
be expressed in terms of the degree 
of additional range of motion loss 
or ankylosis (which should be 
described in degrees) due to any 
weakened movement, excess 
fatigability, or incoordination.  

IV.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when each knee is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis (express in 
degrees) due to pain on use or 
during flare-ups.  

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected ankylosing 
spondylitis with low back pain.  If so, 
all such manifestations should be 
described in detail.  The discussion must 
include notation as to whether the 
veteran has persistent symptoms 
compatible with sciatic or other 
neuropathy; characteristic pain; 
demonstrable muscle spasm; or absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief or 
whether there is little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca, VAOPGCPREC 36-
97 (Dec. 12, 1997), and VAOPGCPREC 23-97 
(July 1, 1997) and whether a separate 
rating may be assigned for any 
neurological aspects of the service 
connected ankylosing spondylitis with low 
back pain.  The RO should additionally 
give consideration as to whether a 
separate rating for each knee based on 
the level of disability may be assigned.  
Finally, the RO should determine whether 
any joint, other than of the low back is 
affected, or whether the ankylosing 
spondylitis causes any systemic 
manifestations.  If so, consideration 
should be given to the assignment of 
separate ratings for any additional 
manifestations, not contemplated in the 
assigned evaluations.  

6.  If the action taken remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  This should 
include consideration and discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  If 
the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  Consideration 
should additionally be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the Court held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




